Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 2-4. --which are disposed extending along a common longitudinal axis, wherein on a first end side, oriented in the axial direction[[,]] of the stator, a carrier element is in contact which--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the new limitation: the second element (10b) is developed as a formation projecting from the inner side at the transition of the axially oriented annular surface (6b) to the radially oriented annular surface (6a, seen most clearly in Figure 4). Okamoto (US 2018/0351428) was previously cited as a 102(a)(1) rejection in the previous office action. However, Okamoto fails to anticipate this limitation. Addition of a similar rotation lock second element to Okamoto’s carrier element (24, 26, 27) would be unnecessary since Okamoto already discloses a rotation lock system (275a, 228, see Figure 4) disposed on the carrier element (on carrier element portion 27). Modifications to add this rotation lock element formed at the transition between the radially oriented annular surface and the axially oriented annular surface would therefore be unnecessary and would constitute hindsight reconstruction. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Therefore, claim 1 and its dependent claims are deemed allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746